Fourth Court of Appeals
                                     San Antonio, Texas
                                         September 25, 2015

                                        No. 04-15-00440-CV

                                  Joe GOMEZ and Janie Gomez,
                                         Appellants

                                                  v.

                                      Thomas L. DASHIELL,
                                            Appellee

                      From the County Court at Law, Kendall County, Texas
                                 Trial Court No. 15-241-CCL
                           Honorable Bill R. Palmer, Judge Presiding


                                           ORDER
         On June 29, 2015, appellants filed what this court construed as a notice of appeal from
the county court’s June 18, 2015 judgment. On July 6, 2015, appellants also filed an affidavit of
inability to pay costs in this court. It appears appellants also filed the affidavit in the trial court.
The affidavit was filed in the trial court with or before the notice of appeal as required. See TEX.
R. APP. P. 20.1 (c)(1). By order dated July 21, 2015, we ordered the clerk of this court to send
copies of the affidavit and our order to the trial court, the trial court clerk, the court reporter, and
all parties and/or counsel. See TEX. R. APP. P. 20.1 (d)(2). We further ordered that anyone who
desired to file a contest to the affidavit to file such contests in this court on or before July 31,
2015.

         No contests were filed. Because no contests were filed, appellants were considered
indigent for purposes of this appeal. Both the clerk’s record and the reporter’s record have been
filed in this court. Accordingly, appellants brief was originally due September 11, 2015. Neither
the brief nor a motion for extension of time was filed.

         We therefore ORDER appellants to file, on or before October 5, 2015, their appellants=
brief and a written response reasonably explaining their failure to timely file the brief. If they
fail to file a brief and the written response by the date ordered, we will dismiss the appeal for
want of prosecution. See TEX. R. APP. P. 38.8(a).
                                              _________________________________
                                              Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court